—In an action to recover a real estate brokerage commission, the defendants appeal from an order of the Supreme Court, Suffolk County (Hall, J.), dated May 25, 1995, which granted the plaintiffs’ motion for summary judgment.
Ordered that the order is affirmed, with costs
"It is well established that, in the absence of an agreement to the contrary, a real estate broker will be deemed to have earned his commission when he produces a purchaser who is *457ready, willing and able to purchase at the seller’s terms” (Henri-Lynn Realty v Huang, 159 AD2d 486; see, Rusciano Realty Servs. v Griffler, 62 NY2d 696). The plaintiffs showed that they produced a purchaser who was ready, willing and able to purchase the appellants’ property on their terms. Therefore, the court properly granted the plaintiffs’ motion for summary judgment. Mangano, P. J., Thompson, Florio, Mc-Ginity and Luciano, JJ., concur.